                Case 6:16-cv-00173-RP Document 595 Filed 01/30/19 Page 1 of 3



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DIVISION OF TEXAS
                                            WACO DIVISION

JANE DOE 1, et al                                                §
                                                                 §
                                     Plaintiffs                  §
                                                                 §
         v.                                                      §        Civil Action No. 6:16-CV-173-RP
                                                                 §
BAYLOR UNIVERSITY,                                               §
                                                                 §
                                     Defendant                   §

                      CONFIRMATION OF SERVICE OF DOCUMENT LOG
                   AND RELIANCE ON OBJECTIONS BY NON-PARTY JIM DOAK

TO THE HONORABLE JUDGE OF SAID COURT:

1.       Having previously responded to three (3) sets of subpoenas, on October 11, 2018, non-party Jim

Doak provided a detailed email1 with a log of documents in his possession that are potentially responsive

to Plaintiffs’ Subpoenas to Produce Documents.2 Contrary to Plaintiffs’ assertions, Doak was not

attempting to thwart the discovery process. Nor is Doak being controlled or represented by Baylor. With

the exception of his Separation Agreement with Baylor from 2014, the documents identified on his log

were all received during the course and scope of his employment with Defendant Baylor University, in

his capacity as Chief of Police, and are all documents that, if within the scope of permissible discovery

for this matter, are available through a party and/or upon information and belief have already been

produced or are being withheld because Baylor has asserted an attorney-client privilege or a work product

privilege.



1
  Email dated October 11, 2018 from David Deaconson to Jim Dunnam and Chad Dunn. (Redacted)
2
  On August 23, 2018, Plaintiffs’ counsel served a Subpoena to Testify at a Deposition in a Civil Action (“Third Subpoena”)
which commanded Doak to appear for a deposition and produce documents on October 9, 2018, in Waco, Texas. Counsel for
the parties were advised that counsel for Doak had a prior trial setting on the date selected by Plaintiffs. Doak’s counsel offered
to work with Plaintiffs’ counsel to reschedule the deposition, but Plaintiffs’ counsel has not attempted to reschedule. The Third
Subpoena also commanded production of 57 categories of documents at the deposition [See DKT. 514-1]. These are the same
categories of documents previously sought from Doak, and the undersigned responded on his behalf on June 15, 2081 (the
“Second Subpoena”). [DKT. 334-1]
{DOAKJI/00002/00400183}                                                                                         Page 1 of 3
                Case 6:16-cv-00173-RP Document 595 Filed 01/30/19 Page 2 of 3



2.      Plaintiffs’ counsel made no effort to conference with counsel for Doak regarding the status of his

responses and/or objections to any of the subpoenas (let alone the third subpoena) or to advise of

outstanding issues prior to filing their Advisory with the Court on January 16, 2019. Plaintiffs’ counsel

has ignored Doak’s counsel’s emails regarding documents. To date Doak’s counsel has never had a

conversation with Mr. Dunn.

3.      Doak has asserted his objections to production of his Separation Agreement in three (3) separate

filings. Doak has advised Plaintiffs and Defendant Baylor of the limited documents he has and his belief

these documents are still governed by FERPA, as the only basis for his possession of those documents

came from his duty as Baylor’s Chief of Police until June 2014.

4.      Doak requests that the Court rule on his objections and determine the applicability of FERPA to

the Baylor documents in his possession.

                                             Respectfully submitted,

                                             By: David N Deaconson
                                                 DAVID N. DEACONSON
                                                 State Bar No. 05673400
                                                 MARCUS MATAGA
                                                 State Bar No. 24083455

                                                  PAKIS, GIOTES, PAGE & BURLESON, P.C.
                                                  400 Austin Avenue, Suite 400
                                                  Post Office Box 58
                                                  Waco, Texas 76703-0058
                                                  (254) 297-7300 Telephone
                                                  (254) 297-7301 Facsimile
                                                  deaconson@pakislaw.com
                                                  mataga@pakislaw.com

                                             Attorneys for Jim Doak




{DOAKJI/00002/00400183}                                                                   Page 2 of 3
                Case 6:16-cv-00173-RP Document 595 Filed 01/30/19 Page 3 of 3




                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of January, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing to all
parties of record.

                                                      David N Deaconson
                                                      DAVID N. DEACONSON




{DOAKJI/00002/00400183}                                                                      Page 3 of 3
